18-01433-smb            Doc 18     Filed 04/04/19      Entered 04/04/19 10:27:37               Main Document
                                                      Pg 1 of 2


COLE SCHOTZ P.C.
1325 Avenue of the Americas, 19th Floor
New York, New York 10019
Telephone: (212) 752-8000
Facsimile: (212) 752-8393
David R. Hurst
Daniel F.X. Geoghan
Warren A. Usatine
Felice R. Yudkin
Counsel to the SunEdison Litigation Trust
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                          :
    In re:                                                :            Chapter 11
                                                          :
    SUNEDISON, INC., et al.,                              :            Case No. 16-10992 (SMB)
                                                          :
                         Reorganized Debtors.1                         (Jointly Administered)
                                                          :
                                                          :
    SUNEDISON LITIGATION TRUST,                           :
                                                          :            Adv. Pro. No. 18-01433 (SMB)
                                       Plaintiff,
                                                          :
                         – against –                      :
    GENERAL ELECTRIC COMPANY,                             :
                                                          :
                                       Defendant.         :
1
      The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Reorganized Debtor’s
      tax identification number, are as follows: SunEdison, Inc. (5767); SunEdison DG, LLC (N/A); SUNE Wind
      Holdings, Inc. (2144); SUNE Hawaii Solar Holdings, LLC (0994); First Wind Solar Portfolio, LLC (5014);
      First Wind California Holdings, LLC (7697); SunEdison Holdings Corporation (8669); SunEdison Utility
      Holdings, Inc. (6443); SunEdison International, Inc. (4551); SUNE ML 1, LLC (3132); MEMC Pasadena, Inc.
      (5238); Solaicx (1969); SunEdison Contracting, LLC (3819); NVT, LLC (5370); NVT Licenses, LLC (5445);
      Team-Solar, Inc. (7782); SunEdison Canada, LLC (6287); Enflex Corporation (5515); Fotowatio Renewable
      Ventures, Inc. (1788); Silver Ridge Power Holdings, LLC (5886); SunEdison International, LLC (1567); Sun
      Edison LLC (1450); SunEdison Products Singapore Pte. Ltd. (7373); SunEdison Residential Services, LLC
      (5787); PVT Solar, Inc. (3308); SEV Merger Sub Inc. (N/A); Sunflower Renewable Holdings 1, LLC (6273);
      Blue Sky West Capital, LLC (7962); First Wind Oakfield Portfolio, LLC (3711); First Wind Panhandle
      Holdings III, LLC (4238); DSP Renewables, LLC (5513); Hancock Renewables Holdings, LLC (N/A);
      EverStream HoldCo Fund I, LLC (9564); Buckthorn Renewables Holdings, LLC (7616); Greenmountain Wind
      Holdings, LLC (N/A); Rattlesnake Flat Holdings, LLC (N/A); Somerset Wind Holdings, LLC (N/A); SunE
      Waiawa Holdings, LLC (9757); SunE Minnesota Holdings, LLC (8926); SunE MN Development Holdings,
      LLC (5388); SunE MN Development, LLC (8669); Terraform Private Holdings, LLC (5993); Hudson Energy
      Solar Corporation (3557); SunE REIT-D PR, LLC (5519); SunEdison Products, LLC (4445); SunEdison
      International Construction, LLC (9605); Vaughn Wind, LLC (4825); Maine Wind Holdings, LLC (1344); First
      Wind Energy, LLC (2171); First Wind Holdings, LLC (6257); and EchoFirst Finance Co., LLC (1607). The
      address of the Reorganized Debtors’ corporate headquarters is Two CityPlace Drive, 2nd floor, St. Louis, MO
      63141.


57533/0003-17124015v1
18-01433-smb            Doc 18   Filed 04/04/19    Entered 04/04/19 10:27:37       Main Document
                                                  Pg 2 of 2



                        NOTICE OF PRETRIAL SCHEDULING CONFERENCE

                  PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 16,

made applicable to this adversary proceeding by Federal Rule of Bankruptcy Procedure 7016,

and section B of Exhibit 1 to the Order Granting SunEdison Litigation Trust’s Motion for Order

Establishing Procedures Governing Adversary Proceedings Pursuant to Sections 502, 547, 548

and 550 of the Bankruptcy Code [Docket No. 5390], at the direction of the Court, a pretrial

scheduling conference in the above captioned adversary proceeding is scheduled for 10:00 a.m.

on April 18, 2019 before the Honorable Stuart M. Bernstein in Courtroom 723, One Bowling

Green, New York, New York 10004-1408.

Dated: New York, New York
       April 4, 2019

                                                  COLE SCHOTZ P.C.


                                                         /s/ Daniel F.X. Geoghan
                                                  David R. Hurst
                                                  Daniel F. X. Geoghan
                                                  Warren A. Usatine
                                                  Felice R. Yudkin
                                                  1325 Avenue of the Americas
                                                  19th Floor
                                                  New York, New York 10019
                                                  Telephone: (212) 752-8000
                                                  Facsimile: (212) 752-8393


                                                  Counsel to the SunEdison Litigation Trust




                                                     2
57533/0003-17124015v1
